                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION

JAMES M. WARNER                                                                                            PLAINTIFF

VS.                                           4:21-CV-00479-BRW

RODNEY WRIGHT, et al.                                                                               DEFENDANTS

                                                        ORDER
           Plaintiff James Mr. Warner (“Plaintiff”), incarcerated in the Saline County Detention

Center, filed this case pro se.1 On June 3, 2021, I directed Plaintiff to pay the $402 filing fee or

file a complete motion to proceed in forma pauperis (“IFP”) within 30 days, or by Tuesday, July

6, 2021.2 I advised Plaintiff that failure to do one or the other would result in the dismissal of his

case.3 Plaintiff has failed to pay the filing fee or file a complete motion to proceed IFP, and he

has not otherwise responded to my June 3, 2021 Order. Accordingly, Plaintiff’s complaint is

DISMISSED without prejudice.4 Plaintiff’s Motion for Order (Doc. No. 2) is DENIED as moot.

           IT IS SO ORDERED this 6th day of July, 2021.

                                                         Billy Roy Wilson
                                                         UNITED STATES DISTRICT JUDGE




1
    Plaintiff was notified of Local Rule 5.5(c)(2). (Doc. No. 3.) Rule 5.5(c)(2) reads:

           It is the duty of any party not represented by counsel to promptly notify the Clerk and the
           other parties to the proceedings of any change in his or her address, to monitor the progress
           of the case, and to prosecute or defend the action diligently. A party appearing for
           himself/herself shall sign his/her pleadings and state his/her address, zip code, and
           telephone number. If any communication from the Court to a pro se plaintiff is not
           responded to within thirty (30) days, the case may be dismissed without prejudice. Any
           party proceeding pro se shall be expected to be familiar with and follow the Federal Rules
           of Civil Procedure.
2
    Doc. No. 3.
3
    Id.
4
    Local Rule 5.5(c)(2).
